DETAILED ACTION
Note:	The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
1.	Claims 1-10 and 12-21 are pending and currently under consideration for patentability.  
	Claim 11 is CANCELED and claim 21 is NEWLY ADDED, as of the December 13, 2019 preliminary amendment.

Priority
2.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4.	Claims 1-10 and 12-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10,398,625 in view of Godwin (US PGPUB 2011/0281987). 
	With regard to instant claims 1-10 and 12-21, patented claims 1-23 of US 10,398,625 disclose a majority of the claimed limitations. However, the patented claims 1-23 of US 10,398,625 are silent in regard to one of the extractable agents being a cyclohexane dicarboxylic acid ester.
	Godwin discloses polymer compositions comprising terephthalates (abstract), including a medical container (blood bags) for storing red blood cells ([0003]; [0005]) comprising: one or more container walls defining an interior chamber (blood bags inherently comprise walls and an interior chamber), said container wall(s) are made of a composition comprising one or more polymeric materials ([0016]; [0026-0028]) and extractable agents comprising a terephthalate ester and wherein the terephthalate ester is di-2-ethyl hexyl terephthalate ([0008]; [0020]; [0065]), a cyclohexane dicarboxylic acid ester ([0009]; [0055]; [0060]; claim 9), and a citrate ester ([0025]; [0055]; [0064]; claim 9), wherein the at least two extractable agents are present in an amount effective to suppress hemolysis in red blood cells ([0042]).
	Therefore, it would have been obvious to one having ordinary skill in the art prior to the invention being made to modify the container wall composition disclosed by US 10,398,625 to include a cyclohexane dicarboxylic acid ester as an extractable agent, similar to that disclosed by Godwin, in order to lower the fusion temperature of polymer crystallites in a polymer system comprising plasticizers that are slower fusing, as suggested by Godwin in paragraph [0056].

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 4-7, 12, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “approximately” in claims 4, 5, 7, 12 and 20 is a relative term which renders the claim indefinite. The term “approximately” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purpose of examination, the numerical value following the relative term will be treated with a reasonable degree of error.
The term “substantially free” in claim 6 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purpose of examination, the claim will be interpreted as the composition being entirely free of phthalates and ortho-phthalates.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


6.	Claims 1-9, 12, 16-18, 20 and 21 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Godwin (US PGPUB 2011/0281987).

7.	With regard to claims 1, 16 and 20, Godwin discloses a medical container (blood bags) for storing red blood cells ([0003]; [0005]) comprising: one or more container walls defining an interior chamber (blood bags inherently comprise walls and an interior chamber), said container wall(s) are made of a composition comprising one or more polymeric materials ([0016]; [0026-0028]) and extractable agents comprising a terephthalate ester and wherein the terephthalate ester is di-2-ethyl hexyl terephthalate ([0008]; [0020]; [0065]), a cyclohexane dicarboxylic acid ester ([0009]; [0055]; [0060]; claim 9), and a citrate ester ([0025]; [0055]; [0064]; claim 9), wherein the at least two extractable agents are present in an amount effective to suppress hemolysis in red blood cells ([0042]).
	With further regard to claims 16 and 20, the chamber (of the blood bag) disclosed by Godwin is fully capable of containing a suspension of red blood cells comprising concentrated red blood cells; and a hypotonic solution having a pH of at least approximately 8.0 comprising at least a nutrient and a buffer ([0003]).
	

8.	With regard to claims 2, 3 and 17, Godwin discloses that the polymeric material comprises polyvinyl chloride ([0016]; [0027-0028]) and that the terephthalate ester is di-2-ethyl-hexyl terephthalate ([0008]; [0020]; [0065]).

9.	With regard to claims 4, 5 and 18, Godwin discloses that the composition comprises between approximately 20%-45% (pertaining to claims 4 and 18) and approximately 30% (pertaining to claim 5), by weight, of said composition (1-30%, by weight of the plasticizer; [0042]; [0065]).

10.	With regard to claim 6, Godwin discloses that the composition is free of or essentially free of phthalates and ortho-phthalates ([0006]; [0008]; [0020]; [0060]; [0065]; claim 13).  

11.	With regard to claim 7, Godwin discloses that the composition comprises approximately 55%-80% polyvinyl chloride, stabilizers and lubricants ([0039]; [0043]; [0061-0064]). 

12.	With regard to claims 8, 9 and 21, Godwin discloses that the citrate ester may comprises acetyltri-n-butyl citrate (ATBC; claims 8 and 21; [0055]), or n-butyryl-n-hexyl citrate (BTHC; claims 9 and 21; [0055]).

13.	With regard to claim 12, Godwin discloses that at least approximately 5% of said extractable agents comprises said terephthalate ester ([0055]).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

14.	Claims 10 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Godwin in view of Colle et al. (US PGPUB 2010/0056681).

15.	With regard to claims 10 and 19, while Godwin discloses the use of slow fusing non-phthalate plasticizers such as DOTP or diisononyl cyclohexanediacid ester ([0020]), Godwin fails to explicitly disclose that the cyclohexane dicarboxylic acid comprising 1, 2 cyclohexane dicarboxylic acid diisononyl ester (DINCH).
However, Colle discloses triglyceride plasticizers having low average levels of branching and process of making the same (abstract), wherein PVC plasticizers are discussed, and 1, 2 cyclohexane dicarboxylic acid diisononyl ester (DINCH; [0066]) is taught to be a suitable secondary plasticizer in co-plasticizer systems including cyclohexanepolycarboxylic acid esters and at least one fast fusing plasticizer ([0062]; [0065]).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the cyclohexane dicarboxylic acid disclosed by Godwin to be DINCH, similar to that disclosed by Colle, in order to utilize a well-known cyclohexane dicarboxylic acid that acts as a slow fusing plasticizer, as suggested by Colle in paragraph [0065]; and allow for improved processability of PVC compositions, as suggested by Colle in paragraph [0063].

16.	Claims 13-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Godwin in view of Shang (US 6,468,258).

18.	With regard to claim 13, Godwin is silent in regard to the container being sterilized by autoclaving.
However, Shang discloses that the container (10) is sterilized by autoclaving (claim 1; “An autoclavable, flexible, plastic container”; col. 9, lines 44-46).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the blood bag disclosed by Godwin with autoclave sterilization, similar to that disclosed by Shang, in order to sterilize the blood bag techniques known to those skilled in the art.

19.	With regard to claims 14 and 15, Godwin is silent in regard to one or more ports that provide(s) a flow path in flow communication with said interior chamber and made of a material comprising polyvinyl chloride.
However, Shang discloses one or more ports that provide(s) a flow path in flow communication with said interior chamber (col. 9, lines 28-46) and made of a material comprising polyvinyl chloride (“made of same plastic composition”; col. 9, lines 40-46).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the blood bag disclosed by Godwin to include a polyvinyl chloride port that provides a flow path in communication with the interior chamber, similar to that disclosed by Shang, in order to provide a sterilizable tubing port to allow blood to enter/exit the blood bag interior, as suggested by Shang in column 9, lines 40-46.

Conclusion
20.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 	Gosse et al. (US PGPUB 2011/0040001) discloses plasticized PVC.
	Nagai et al. (US 5,079,002) disclose a hemolysis depressant and plasticizer.
	Donart (US PGPUB 2004/0078022) discloses a container for biological fluid.

21.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J MENSH whose telephone number is (571)270-1594.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571)272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW J MENSH/Primary Examiner, Art Unit 3781